Citation Nr: 1033404	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-24 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as 
due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to August 
1957.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

This appeal was previously before the Board in June 2009 and June 
2010, at which times the service connection claim for prostate 
cancer was remanded to the RO for additional development.  As 
will be further explained herein, there has not been substantial 
compliance with either the June 2009 or June 2010 remand 
instructions, regrettably requiring another remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 
97, 104-05 (2008).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  For the purposes of this decision, 
the RO and/AMC may also be referred to herein as the Agency of 
Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that he is entitled to service connection for 
prostate cancer, claimed as due to exposure to ionizing radiation 
in-service.  Specifically, it is contended that this exposure was 
sustained in 1956 in conjunction with hydrogen bomb testing 
during Operation REDWING while stationed at Kwajalein Naval 
Station in the Marshall Islands.

This case was previously before the Board in June 2009 and June 
2010 at which times it was noted that the evidence in this case 
established that prostate cancer was diagnosed in 2003.  The 
Board observes that prostate cancer is a "radiogenic disease" 
under 38 C.F.R. § 3.311(b)(2), requiring special evidentiary 
development procedures.

The following evidentiary development was requested in the June 
2009 Board remand: (1) obtain a dose estimate information from 
the Defense Threat Reduction Agency (DTRA); and (2) refer the 
claim to the Under Secretary for Benefits for consideration under 
38 C.F.R. § 3.311(c), addressing whether it is at least as likely 
as not that the Veteran's prostate cancer is due to radiation 
exposure in service, to include (if warranted) obtaining an 
advisory medical opinion from the VA Under Secretary for Health; 
(3) re-adjudicate the issue on appeal and issue a supplemental 
statement of the case (SSOC), as required.  

A review of the file reflects that dose estimate information was 
provided by the DTRA in a report dated in April 2010, which is on 
file; however actions (2) and (3) were not completed.  In this 
regard, the file contains a Memorandum dated on May 7, 2010 from 
the VA RO in Nashville, TN to the Under Secretary for Health.  
Therein, the RO requested that the claim be forwarded to the 
Under Secretary for Benefits for review and consideration of the 
claim under 38 C.F.R. § 3.311(e), who in turn could request an 
advisory medical opinion from the Under Secretary for Health, if 
necessary.  Unfortunately, although it appeared that this 
development was underway, it does not appear that the case ever 
actually reached the Under Secretary for Benefits for this 
portion of the development of the claim, as was requested in the 
June 2009 Board remand.

Accordingly, the case was remanded by the Board for a second time 
in June 2010, at which time the following evidentiary development 
was requested: (1) refer the claim to the Under Secretary for 
Benefits for consideration under 38 C.F.R. § 3.311(c), addressing 
whether it is at least as likely as not that the Veteran's 
prostate cancer is due to radiation exposure in service, to 
include (if warranted) obtaining an advisory medical opinion from 
the VA Under Secretary for Health; and (2) re-adjudicate the 
issue on appeal and issue a supplemental statement of the case 
(SSOC).

Following the June 2010 remand, a Memorandum dated on July 15, 
2010 from the VA RO in Nashville, TN to the Under Secretary for 
Health was added to the record.  Again, the RO requested that the 
claim be forwarded to the Under Secretary for Benefits for review 
and consideration of the claim under 38 C.F.R. § 3.311(e), who in 
turn could request an advisory medical opinion from the Under 
Secretary for Health, if necessary.  Unfortunately, again, it 
does not appear that the case ever actually reached the Under 
Secretary for Benefits for this portion of the development of the 
claim, as was requested in the June 2010 Board remand.  
Specifically, it does not appear that the AOJ has made the proper 
arrangements to ensure that the case has been delivered to the 
Under Secretary for Benefits.  

Essentially, this case has been repeatedly misrouted to the Board 
by the AOJ without ever reaching the Under Secretary for Benefits 
and/or Health for the development which has now been twice 
requested, in both June 2009 and June 2010.  The Board is without 
authority to take this action in the first instance.  As was 
pointed out by the Veteran's representative in a brief presented 
in July 2010, there was no indication of compliance with the 
actions requested by the Board in the June 2010 remand.  A remand 
by the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Failure of the Board to ensure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision.  Id.  The 
Court also recently clarified that only substantial compliance, 
and not strict compliance, with the terms of an opinion request 
are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  
Although, regrettably, it will result in additional delay in 
adjudicating this appeal, a remand is required to ensure 
substantial compliance with the Board's previous June 2009 and 
June 2010 remand directives.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ is requested to refer the claim 
to the Under Secretary for Benefits for 
consideration under 38 C.F.R. § 3.311(c), 
addressing whether it is at least as likely 
as not that the Veteran's prostate cancer is 
due to radiation exposure in service, to 
include (if warranted) obtaining an advisory 
medical opinion from the VA Under Secretary 
for Health.  

* AS THIS ACTION HAS BEEN TWICE 
PREVIOUSLY REQUESTED WITHOUT COMPLETION, 
PLEASE ENSURE THAT THIS ACTION HAS BEEN 
TAKEN PRIOR TO RETURNING THE CASE TO THE 
BOARD.  IN THIS REGARD, IT IS THE 
RESPONSIBILITY OF THE RO/AMC TO ROUTE 
THE CASE TO THE APPROPRIATE LOCATION IN 
ORDER TO COMPLETE THIS ACTION.  
SPECIFICALLY, THIS MATTER MUST BE 
DELIVERED TO THE UNDER SECRETARY FOR 
BENEFITS.*

2.  After the above action is completed, the 
AOJ may obtain a VA medical examination and 
opinion, addressing whether it is at least as 
likely as not that the Veteran's prostate 
cancer is due to radiation exposure in 
service, if warranted.

3.  After undertaking the above development, 
the RO/ AMC should re-adjudicate the issue of 
entitlement to service connection for 
prostate cancer, claimed as due to radiation 
exposure, to include consideration of 
evidence and information added to the record 
since the issuance of the SOC in July 2006.  
If any benefit sought is not granted, furnish 
the Veteran with a supplemental statement of 
the case (SSOC) and afford him an opportunity 
to respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


